       Case 3:20-cv-02374-H-JLB Document 1 Filed 12/04/20 PageID.1 Page 1 of 5



 1   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305162)
 2   aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 4   Facsimile: (213) 270-9601
 5   Attorneys for Defendants
     HPTWN Properties Trust and
 6   LIBOR Management LLC (erroneously sued as
     LIBOR California Beverages LLC)
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
12   ORLANDO GARCIA,                             Case No. '20CV2374 H    JLB

13                   Plaintiff,                  (San Diego Superior Court Case No.
                                                 37-2020-00039840-CU-CR-NC)
14          v.
                                                 DEFENDANTS’ NOTICE OF
15   HPTWN PROPERTIES TRUST, a Real              REMOVAL OF CIVIL ACTION TO
     Estate Investment Trust; LIBOR              UNITED STATES DISTRICT
16   CALIFORNIA BEVERAGE LLC, a                  COURT
     Minnesota Limited Liability Company;
17   and Does 1-10,
18                   Defendants.
                                                 Complaint Filed: October 30, 2020
19
20
21
22
23
24
25
26
27
28

                    DEFENDANTS’ NOTICE OF REMOVAL OF ACTION
           Case 3:20-cv-02374-H-JLB Document 1 Filed 12/04/20 PageID.2 Page 2 of 5



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   SOUTHERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4            PLEASE TAKE NOTICE that Defendants HPTWN Properties Trust and LIBOR
 5   Management LLC (“Defendants”) hereby removes the above-referenced action filed by
 6   Plaintiff Orlando Garcia (“Plaintiff”) (collectively the “Parties”) in the Superior Court of
 7   the State of California for the County of San Diego, to the United States District Court
 8   for the Southern District of California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting
 9   original federal jurisdiction under 28 U.S.C. § 1331, to effect the removal of this action,
10   and states that removal is proper for the reasons set forth below.
11                                         BACKGROUND
12            1.    This removal involves a lawsuit that was filed by Plaintiff on October 30,
13   2020 in the Superior Court of the State of California for the County of San Diego,
14   entitled Orlando Garcia v. HPTWN Properties Trust, et al., Case No. 37-2020-
15   00039840-CU-CR-NC. See Declaration of Ashley N. Arnett (“Arnett Decl”) at ¶ 3.
16            2.    The Complaint asserts two claims for relief against Defendant: (1) violation
17   of Title III of the Americans with Disabilities Act (“ADA”)—42 U.S.C. § 12182, and (2)
18   violation of the Unruh Civil Rights Act—Civil Code §§ 51, 52. See Arnett Decl. at ¶ 4.
19                                  TIMELINESS OF REMOVAL
20            3.    Plaintiff personally served Defendants with the Complaint on November 6,
21   2020. See Arnett Decl. at ¶ 5.
22            4.    This Notice of Removal is timely as it is filed within thirty (30) days “after
23   the receipt by the defendant, through service or otherwise, of a copy of the initial
24   pleading setting forth the claim for relief upon which such action or proceeding is based .
25   . . .” See 28 U.S.C. § 1446(b)(1).
26   ///
27   ///
28
                                         2
                      DEFENDANTS’ NOTICE OF REMOVAL OF ACTION
       Case 3:20-cv-02374-H-JLB Document 1 Filed 12/04/20 PageID.3 Page 3 of 5



 1                                 GROUNDS FOR REMOVAL
 2         5.     This Court has original jurisdiction over actions involving one or more
 3   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
 4   courts for actions arising under the laws of the United States). Further, this Court “shall
 5   have supplemental jurisdiction over all other claims that are so related to claims in the
 6   action within such original [federal question] jurisdiction that they form part of the same
 7   case or controversy . . . .” 28 U.S.C. § 1367(a).
 8         6.     Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 9   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Arnett
10   Decl. at ¶ 3, pp. 5-6. This action therefore presents a federal question over which this
11   Court has original jurisdiction pursuant to 28 U.S.C. § 1331.
12         7.     Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51,
13   52 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
14   to Defendant’s services, specifically relating to Defendant’s reservation policies and
15   practices, in violation of the ADA. See Arnett Decl. at ¶ 3, p. 7.
16         8.     Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
17   law claim as it arises from, relates to, and emanates from the same alleged ADA
18   violation, and is so related that it forms part of the same case or controversy pursuant to
19   28 U.S.C. § 1367(a).
20                                             VENUE
21         9.     Venue lies in the United States District Court for the Southern District of
22   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
23   brought in the Superior Court of the State of California for the County of San Diego,
24   which is located within the Southern District of the State of California, and the
25   allegations in Plaintiff’s Complaint occurred in the County of San Diego.
26                                   NOTICE OF REMOVAL
27         10.    This Notice of Removal will be promptly served on Plaintiff and filed with
28   the Clerk of the Superior Court of the State of California for the County of San Diego.
                                        3
                     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION
       Case 3:20-cv-02374-H-JLB Document 1 Filed 12/04/20 PageID.4 Page 4 of 5



 1         11.    In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 2   process, pleadings, and orders served upon Defendants, including the Summons and
 3   Complaint, are attached as Exhibit A to the Declaration of Ashley N. Arnett.
 4         12.    The undersigned, as counsel for Defendants, has read the foregoing and
 5   signs this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure,
 6   as required by 28 U.S.C. § 1446(a).
 7         WHEREFORE, Defendants pray that the above action pending before the Superior
 8   Court of the State of California for the County of San Diego be removed to the United
 9   States District Court for the Southern District of California.
10   DATED: December 4, 2020                        Respectfully submitted,
11                                                  SEYFARTH SHAW LLP
12
13                                                  By: /s/ Ashley N. Arnett
                                                            Ashley N. Arnett
14
                                                     Attorneys for Defendants HPTWN
15                                                   Properties Trust and LIBOR
                                                     Management LLC (erroneously sued as
16
                                                     LIBOR California Beverages LLC)
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
                     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION
       Case 3:20-cv-02374-H-JLB Document 1 Filed 12/04/20 PageID.5 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2          I am a resident of the State of California, over the age of eighteen years, and not a
     party to the within action. My business address is 601 South Figueroa Street, Suite 3300,
 3   Los Angeles, California 90017-5793.
 4         On December 4, 2020, I served the within document(s):
 5         DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED
           STATES DISTRICT COURT
 6
 7    
       by placing the document(s) listed above in a sealed envelope with postage thereon
 8        fully prepaid, in the United States mail at Los Angeles, California, addressed as set
          forth below.
 9
       
10     Amanda L. Seabock                              Attorneys for Plaintiff
                                                      ORLANDO GARCIA
11     Raymond G. Ballister , Jr
       Russell C. Handy
12
       Zachary Manning Best
13     CENTER FOR DISABILITY ACCESS
       8033 Linda Vista Road Suite 200
14
       San Diego, California 92111
15     Telephone No.: 858-375-7385
       Email: amandas@potterhandy.com
16
       Email: rayballister@potterhandy.com
17     Email: russ@potterhandy.com
       Email: zacharyb@potterhandy.com
18
19
20          I am readily familiar with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with the U.S.
21   Postal Service on that same day with postage thereon fully prepaid in the ordinary course
     of business. I am aware that on motion of the party served, service is presumed invalid if
22   postal cancellation date or postage meter date is more than one day after date of deposit
     for mailing in affidavit.
23        I declare that I am employed in the office of a member of the bar of this court at
24   whose direction the service was made

25         Executed on December 4, 2020, at Los Angeles, California.

26
27
                                                                Sandra Hinojosa
28

                                       CERTIFICATE OF SERVICE
